    
EXHIBIT 10.2




EMPLOYMENT AGREEMENT
Employment Agreement (the “Agreement”), dated as of July 30, 2018 by and between
Urban Edge Properties, a Maryland real estate investment trust (together with
its affiliates, “Company”), with its principal offices at 888 Seventh Avenue,
New York, New York 10106 and Donald T. Briggs (“Executive”).
Recitals
The Company and Executive desire to set forth the terms upon which the Executive
will enter into employment with the Company;
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:
Agreement
1.Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment, on the terms and conditions hereinafter set
forth.
2.    Term. The term of Executive’s employment hereunder by the Company will
commence on October 1, 2018, or such earlier date mutually selected by the
parties (the “Effective Date”) and will continue through and including October
1, 2023 (the “Employment Period”).
3.    Position and Duties. During the Employment Period, Executive will serve as
President of Development of the Company and will report to the Company’s Chief
Executive Officer. Executive will have those powers and duties normally
associated with the position of President of Development and such other powers
and duties as may be reasonably prescribed by or at the direction of the Chief
Executive Officer or the Board of Trustees of the Company (the “Board”),
provided that such other powers and duties are consistent with Executive’s
position as President of Development of the Company. Executive will devote
substantially all of his working time, attention and energies during normal
business hours (other than absences due to illness or vacation) to the
performance of his duties for the Company and its affiliates. Without the
consent of the Board, during the Employment Period, Executive will not serve on
the board of directors, trustees or any similar governing body of any for-profit
entity. Notwithstanding the above, Executive will be permitted, to the extent
such activities do not substantially interfere with the performance by Executive
of his duties and responsibilities hereunder or violate Section 10(a), (b) or
(c) of this Agreement, to (i) manage Executive’s (and his immediate family’s)
personal, financial and legal affairs, (ii) serve on civic or charitable boards
or committees and (iii) remain and serve on the board of directors of Cambridge
Trust Company.
4.    Compensation and Related Matters.
(a)    Base Salary. During the Employment Period, the Company will pay Executive
a base salary at the rate of not less than $500,000 per year (“Base Salary”).
Executive’s Base Salary will be paid in approximately equal installments in
accordance with the Company’s customary





--------------------------------------------------------------------------------




payroll practices. If Executive’s Base Salary is increased by the Company, such
increased Base Salary will then constitute the Base Salary for all purposes of
this Agreement.
(b)    Annual Cash Bonus (Annual Cash Incentive Awards). For each fiscal year of
the Company during the Employment Period, Executive will be eligible to receive
an annual cash bonus (“Annual Bonus”) with a target amount (i.e., the amount to
be earned upon the achievement of target performance for the year) of not less
than 100% of Base Salary. The Company will have the discretion to establish the
structure and performance targets for the bonus program applicable to Annual
Bonuses for each year, which may include objectively determinable or subjective
measures of performance (with or without specific pre-established performance
criteria) and opportunities to earn an Annual Bonus in amounts greater or less
than target for achievement of performance above or below target, and to
determine the amount of Annual Bonus earned each year pursuant to such bonus
program (for 2018, other similarly situated executives may earn 50%, 100% and
175% of the their base salaries at threshold, target and maximum performance
levels, respectively). The Annual Bonus earned for a year, if any, shall be paid
to Executive in a lump sum in cash within 90 days after the end of the
applicable fiscal year. Except as provided in Section 7, no Annual Bonus shall
be earned or payable in respect of any fiscal year in which Executive’s
employment is terminated. Notwithstanding the foregoing, Executive’s Annual
Bonus paid in respect of fiscal year 2018 will not be less than $500,000;
provided that Executive remains employed by the Company through the date bonuses
in respect of 2018 are paid to employees.
(c)    Signing Bonus/ Temporary Living Expenses. On the Company’s first regular
payroll date following the date this Agreement becomes binding in accordance
with Sections 20 and 21 below, the Company shall pay Executive a signing bonus
in the gross amount of $500,000. The Company also shall reimburse Executive for
up to 60 days of his temporary living expenses in New York, no later than March
15, 2019.


(d)    Annual Long-Term Incentive Awards.
(i)    For each fiscal year of the Company during the Employment Period,
beginning with 2019, Executive shall receive annual equity or equity-based
grants under the Company’s long-term incentive compensation plans (the “LTI
Plans”) with a value at target performance levels of $1,500,000 of which (x)
$500,000 will be subject to vesting (ratably over three years from the grant
date) based solely on continued employment with the Company and (y) $1,000,000
will be subject to vesting over a period of no more than five years from the
grant date based on such criteria as may be determined by the Company in its
sole discretion, which may include, without limitation, continued employment
with the Company and/or achievement of one or more performance-based hurdles
based on the Company’s operating performance or absolute or relative total
return to shareholders or other metrics selected by the Company. Notwithstanding
the above, the Company agrees that such criteria and metrics will be the same as
the criteria and metrics used by the Company in determining the vesting of the
LTI Plans of other members of the Company’s Senior Executive Team, including the
Company’s Chief Executive Officer.
(ii)    With respect to Executive’s long-term incentive award for fiscal year
2018, in the first quarter of 2019, the Company will grant Executive a number of
LTIP Units (the “2018


-2-

--------------------------------------------------------------------------------




LTI Units”) of the Partnership equal to $825,000, divided by the volume-weighted
average trading price of the Company’s common shares on the NYSE for the thirty
(30) trading days up to and including the grant date. The 2018 LTI Units will
vest 1/3rd on each of the first, second and third anniversaries of the grant
date, subject to continued employment with the Company through each vesting
date.
(e)    Equity Awards on the Effective Date.
(i)    Inducement Options. On the Effective Date, the Company will grant
Executive options to purchase 1,000,000 common shares of the Company (the
“Initial Option Award”) with a 10 year term and an exercise price per share
equal to the average of the high and low trading prices of the Company’s common
shares on the New York Stock Exchange (“NYSE”) on the grant date. The Initial
Option Award will vest over five years with 1/3rd vesting on each of the third,
fourth and fifth anniversaries of the Effective Date, subject to continued
employment with the Company through each vesting date.
(ii)    Inducement Restricted LTIP Units. On the Effective Date, the Company
will grant Executive 132,276 LTIP Units (the “Inducement Restricted LTIP Units”)
of Urban Edge Properties LP (the “Partnership”). The Inducement Restricted LTIP
Units will vest over five years with 44,092 of the Inducement Restricted LTIP
Units vesting on each of the third, fourth and fifth anniversaries of the
Effective Date, respectively, in each case subject to continued employment with
the Company through such vesting date.
(iii)    Make Whole Restricted LTIP Units. On the Effective Date, the Company
will grant Executive 49,986 LTIP Units (the “Make-Whole Restricted LTIP Units”
and, together with the Inducement Restricted LTIP Units, the “Initial Restricted
LTIP Units”)) of the Partnership. The Make-Whole Restricted LTIP Units will vest
with 31,056, 12,859 and 6,071 of the Make-Whole Restricted LTIP Units vesting on
February 12, 2019, February 12, 2020 and February 6, 2021, respectively, in each
case subject to continued employment with the Company through such vesting date.
(f)    Welfare, Pension and Incentive Benefit Plans. During the Employment
Period, Executive will be entitled to participate in such 401(k) and employee
welfare and benefit plans and programs of the Company as are made available to
the Company’s senior level executives or to its employees generally, as such
plans or programs may be in effect from time to time, currently including,
without limitation, the Employee Share Purchase Plan, matching under the 401(k)
plan, and the health, medical, dental, long-term disability and life insurance
plans. Additionally, the Executive will receive an automobile allowance of
$1,500 per month.
(g)    Expenses. The Company will promptly reimburse Executive for all
reasonable business expenses upon the presentation of reasonably itemized
statements of such expenses in accordance with the Company’s policies and
procedures now in force or as such policies and procedures may be modified with
respect to all senior executive officers of the Company. The Company shall
reimburse Executive for up to twelve (12) months of reasonable travel expenses
to the New York City area.


-3-

--------------------------------------------------------------------------------




(h)    Vacation. Executive will be entitled to six weeks of vacation annually.
(i)    Place of Performance. Executive’s principal place of employment will be
at the Company’s offices in Manhattan, New York and Paramus, New Jersey and
Executive shall allocate his working time between such offices in his
discretion.
(j)    Relocation Reimbursement. To the extent Executive relocates to the New
York City area within one year after the Effective Date, the Company will
reimburse Executive (with the payment to be made in 2019) for reasonable and
direct expenses incurred in connection with Executive’s relocation from
Executive’s current primary residence to the New York City area in an amount not
to exceed $200,000 as soon as reasonably practicable following the presentation
of reasonably itemized statements of such expenses in accordance with the
Company’s policies and procedures. Relocation expenses that are eligible for
reimbursement include, but are not limited to, direct moving and packing costs,
real estate commission and closing costs related to the sale of Executive’s
current primary residence and travel-related costs (hotel/temporary housing,
meals and airfare for Executive and Executive’s family). To the extent any
reimbursement paid by the Company pursuant to this Section 4(j) results in
Executive owing any income and/or employment taxes that would not have been owed
if such reimbursement was not paid by the Company (the “Relocation Taxes”), the
Company will make an additional cash payment to Executive such that the net
amount retained by Executive, after deduction of any income and/or employment
taxes owed by Executive as a result of such payment (assuming tax rates at the
highest marginal rate applicable to Executive), equals the amount of the
Relocation Taxes. Executive will provide the Company with reasonable
documentation regarding the amount of the Relocation Taxes and the Company will
make such additional cash payment reasonably promptly after receiving such
documentation (but in no event later than December 31, 2019).
5.    Reasons for Termination. Executive’s employment hereunder may or will be
terminated during the Employment Period under the following circumstances:
(a)    Death. Executive’s employment hereunder will terminate upon his death.
(b)    Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
essential duties hereunder for a continuous period of 180 days, with or without
reasonable accommodation, the Company may terminate Executive’s employment
hereunder for “Disability”. During any period that Executive fails to perform
his duties hereunder as a result of incapacity due to physical or mental
illness, Executive will continue to receive his full Base Salary set forth in
Section 4(a) until his employment terminates.
(c)    Cause. The Company may terminate Executive’s employment for Cause. For
purposes of this Agreement, the Company will have “Cause” to terminate
Executive’s employment upon Executive’s:
(i)    conviction of, or plea of guilty or nolo contendere to, a felony;


-4-

--------------------------------------------------------------------------------




(ii)    willful and continued failure to use reasonable best efforts to
substantially perform his duties hereunder (other than such failure resulting
from Executive’s incapacity due to physical or mental illness) that Executive
fails to remedy to the reasonable satisfaction of the Company within 30 days
after written notice is delivered by the Company to Executive that sets forth in
reasonable detail the basis of Executive’s failure to use reasonable best
efforts to substantially perform his duties hereunder; or
(iii)    willful misconduct (including, but not limited to, a willful breach of
the provisions of Section 10) that is or may reasonably be expected to have a
material adverse effect on the reputation or interests of the Company.
For purposes of this Section 5(c), no act, or failure to act, by Executive will
be considered “willful” if taken or omitted in the good faith belief that the
act or omission was in, or not opposed to, the best interests of the Company.
(d)    Good Reason. Executive may terminate his employment for “Good Reason”
within 90 days after Executive has actual knowledge of the occurrence, without
the written consent of Executive, of one of the following events that has not
been cured within 30 days after written notice thereof has been given by
Executive to the Company setting forth in reasonable detail the basis of the
event (provided that such notice must be given to the Company within 30 days of
the Executive becoming aware of such condition):
(i)    a material reduction by the Company in Executive’s Base Salary;
(ii)    a material diminution in Executive’s authority, duties or
responsibilities;
(iii)    on or after the date on which Executive relocates to the New York City
area, a relocation of Executive’s location of employment to a location more than
30 miles outside of Manhattan, New York; or
(iv)    the Company’s material breach of any provision of this Agreement, which
will be deemed to include a material change in the Executive’s reporting
relationship such that Executive no longer reports to the Chief Executive
Officer of the Company.
Executive’s continued employment during the 90-day period referred to above in
this paragraph (d) shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.
(e)    Without Cause. The Company may terminate Executive’s employment hereunder
without Cause by providing Executive with a Notice of Termination (as defined in
Section 6). This means that, notwithstanding this Agreement, Executive’s
employment with the Company will be “at will.”
(f)    Without Good Reason. Executive may terminate his employment hereunder
without Good Reason by providing the Company with a Notice of Termination.


-5-

--------------------------------------------------------------------------------




6.    Termination Procedure.
(a)    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 5(a)) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 13. For purposes of this
Agreement, a “Notice of Termination” means a notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated if the
termination is based on Sections 5(b), (c) or (d).
(b)    Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 5(b) (Disability), the
date set forth in the Notice of Termination, and (iii) if Executive’s employment
is terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within 30 days after the giving of such notice) set
forth in such Notice of Termination; provided, however, that if such termination
is due to a Notice of Termination by Executive, the Company shall have the right
to accelerate such notice and make the Date of Termination the date of the
Notice of Termination or such other date prior to the Executive’s intended Date
of Termination as the Company deems appropriate, which acceleration shall in no
event be deemed a termination by the Company without Cause or constitute Good
Reason.
(c)    Removal from any Boards and Position. Upon the termination of Executive’s
employment with the Company for any reason, he shall be deemed to resign
(i) from the board of trustees or directors of any subsidiary of the Company
and/or any other board to which he has been appointed or nominated by or on
behalf of the Company (including the Board), and (ii) from any position with the
Company or any subsidiary of the Company, including, but not limited to, as an
officer and director of the Company and any of its subsidiaries.
7.    Compensation upon Termination. This Section provides the payments and
benefits to be paid or provided to Executive as a result of his termination of
employment. Except as provided in this Section 7, Executive shall not be
entitled to anything further from the Company as a result of the termination of
his employment, regardless of the reason for such termination.
(a)    Termination for Any Reason. Following the termination of Executive’s
employment, regardless of the reason for such termination and including, without
limitation, a termination of his employment by the Company for Cause or by
Executive without Good Reason or upon or after expiration of the Employment
Period, the Company will:
(i)    pay Executive (or his estate in the event of his death) as soon as
practicable following the Date of Termination (A) any earned but unpaid Base
Salary, (B) any unpaid annual bonus for the year preceding the year of
termination if the relevant measurement period for such bonus concluded prior to
the Date of Termination, and (C) any accrued and unused vacation pay, through
the Date of Termination;


-6-

--------------------------------------------------------------------------------




(ii)    reimburse Executive as soon as practicable following the Date of
Termination for any amounts due Executive pursuant to Section 4(g) (unless such
termination occurred as a result of misappropriation of funds); and
(iii)    provide Executive with any compensation and/or benefits as may be due
or payable to Executive in accordance with the terms and provisions of any
employee benefit plans or programs of the Company.
Upon any termination of Executive’s employment hereunder, except as otherwise
provided herein, Executive (or his beneficiary, legal or personal representative
or estate, as the case may be, in the event of his death) shall be entitled to
such rights in respect of any equity awards theretofore made to Executive, and
to only such rights, as are provided by the plan or the award agreement pursuant
to which such equity awards have been granted to Executive or other written
agreement or arrangement between Executive and the Company, provided that all
vested options shall remain exercisable for 60 days following such termination
(or if earlier, through the expiration of the scheduled term of such award).
(b)    Termination by Company without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, Executive will be entitled to the payments and
benefits provided in Section 7(a) hereof and, in addition, the Company will,
subject to the following paragraph, pay to Executive (i) a lump sum amount equal
to the Severance Amount, (ii) the Pro Rata Bonus paid at the time bonuses are
paid to similarly situated employees of the Company, (iii) the Medical Benefits
and (iv) the Vesting Benefits.
(i)    The “Severance Amount” will be equal to:
(A)    if such termination is within three (3) months prior to or in connection
with (and in each case subject to the consummation of), or within two years
following, a Change in Control of the Company (a “Qualifying CIC Termination”),
2.5 times the sum of Executive’s: (x) current Base Salary, and (y) the target
Annual Bonus; or
(B)    if such termination is not a Qualifying CIC Termination, 1.5 times the
sum of Executive’s (x) current Base Salary, and (y) the Target Annual Bonus.
(ii)    The “Pro Rata Bonus” will be equal to (A) if such termination is a
Qualifying CIC Termination, the greater of Executive’s target Annual Bonus or
the Annual Bonus earned in the year of termination based on actual performance
or (B) if such termination is not a Qualifying CIC Termination, Executive’s
Annual Bonus earned in the year of termination based on actual performance; in
either case multiplied by the number of days in the year up to and including the
Date of Termination and divided by 365.
(iii)    The “Medical Benefits” require the Company to provide Executive medical
insurance coverage substantially identical to that provided to other senior
executives of the Company (which shall be provided upon Executive’s election and
continued qualification for such Medical Benefits pursuant to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”)) for (A) if


-7-

--------------------------------------------------------------------------------




such termination is a Qualifying CIC Termination, for so long as Executive
qualifies for COBRA continuation Medical Benefits following the Date of
Termination, up to two years, or (B) if such termination is not a Qualifying CIC
Termination, one year following the Date of Termination. If this agreement to
provide benefits continuation raises any compliance issues or impositions of
penalties under the Patient Protection and Affordable Care Act or other
applicable law, then the parties agree to modify this Agreement so that it
complies with the terms of such laws without impairing the economic benefit to
Executive.
(iv)    The “Vesting Benefits” mean vesting on the Release Effectiveness Date
(as defined below) of all outstanding unvested equity and equity-based awards
granted by the Company that are subject to vesting based solely on continued
employment with the Company, with options remaining exercisable until the 60th
day following the Release Effectiveness Date (or if earlier, the expiration of
the term of the option). Subject to Executive’s execution of the Release (as
defined below) and the expiration of the related revocation period, any
termination or forfeiture of unvested equity and equity-based awards eligible
for acceleration of vesting pursuant to Section 7(b) or 7(e) that otherwise
would have occurred on or within 60 days after the Date of Termination will be
delayed until the 60th day after the Date of Termination (but, in the case of
any option, not later than the expiration of the term of the option) and will
occur only to the extent such equity or equity-based awards do not vest pursuant
to Section 7(b) or 7(e). For avoidance of doubt, the Vesting Benefit shall not
apply to equity and equity-based awards granted by the Company that are subject
to vesting based in whole or in part on achievement of performance-based hurdles
other than continued employment with the Company, such as hurdles based on the
Company’s operating performance or absolute or relative total return to
shareholders.
(v)    “Change in Control” shall mean:
(A)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d‑3 promulgated under the Exchange Act) of 30% or more of either (1) the
then-outstanding common shares of the Company (the “Outstanding Company Common
Shares”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of trustees
(the “Outstanding Company Voting Securities”); provided, however, that, for
purposes of this Section 7(b)(v), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its affiliates or (iv) any acquisition by any entity pursuant to a transaction
that complies with Sections 7(b)(v)(C)(1), 7(b)(v)(C)(2) and 7(b)(v)(C)(3);
(B)    Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a trustee
subsequent to the date hereof whose election, or nomination for election by the


-8-

--------------------------------------------------------------------------------




Company’s shareholders, was approved by a vote of at least a majority of the
trustees then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of trustees or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
(C)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or equity interests of
another entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Shares and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding common shares
(or other common equity securities) and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
trustees or directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Shares and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 30% or
more of, respectively, the then-outstanding common shares (or other common
equity securities) resulting from such Business Combination or the combined
voting power of the then-outstanding voting securities of such entity, except to
the extent that such ownership existed prior to the Business Combination, and
(3) at least a majority of the members of the board of trustees or board of
directors (or equivalent governing body) of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
(D)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
As a condition to the payments and other benefits pursuant to Section 7(b), (c)
and (e), Executive must execute a separation and general release agreement (the
“Release”) in substantially the form typically used by the Company in connection
with severance pay modified to reflect the terms of this Agreement and the
Release, which will be provided to Executive within


-9-

--------------------------------------------------------------------------------




ten (10) days after the Date of Termination, must become effective and
irrevocable within sixty (60) days after the Date of Termination (with the date
on which the Release becomes effective and irrevocable being referred to as the
“Release Effectiveness Date”). Subject to Section 8 hereof, the lump sum
payments set forth above shall be paid to Executive within 30 days after the
Release Effectiveness Date; provided, however, that if the Date of Termination
occurs on or after October 1 of a given calendar year, such payment shall,
subject to Section 8 hereof, be paid in January of the immediately following
calendar year.
(c)    Disability. In the event Executive’s employment is terminated for
Disability pursuant to Section 5(b), Executive will be entitled to the payments
and benefits provided in Section 7(a) hereof, and on the Release Effectiveness
Date, to vesting the Initial Option Award and Initial Restricted LTIP Units,
with the Initial Option Award remaining exercisable for one (1) year following
the Release Effectiveness Date (or if earlier, the expiration of the term of the
Initial Option Award) (the “Death and Disability Vesting Benefits”), provided,
that any termination or forfeiture of Death and Disability Vesting Benefits
eligible for acceleration of vesting pursuant to this Section 7(c) or 7(d) that
otherwise would have occurred on or within 60 days after the Date of Termination
will be delayed until the 60th day after the Date of Termination (but, in the
case of any option, not later than the expiration of the term of the option) and
will occur only to the extent such equity or equity-based awards do not vest
pursuant to Section 7(b) or 7(e).
(d)    Death. If Executive’s employment is terminated by his death, the
Executive’s beneficiary, legal or personal representative or estate, as the case
may be, will be entitled to the payments and benefits provided in Section 7(a)
hereof and the Death and Disability Vesting Benefits.
(e)    Following Expiration of this Agreement. If Executive’s employment
terminates upon or after the expiration of the Employment Period, on the Release
Effectiveness Date (i) Executive shall vest in all Vesting Benefits, and (ii)
the Company shall pay Executive a pro-rated Annual Bonus for the year in which
Executive’s employment terminates, no later than March 15 of the year following
termination.
8.    409A and Termination. Notwithstanding the foregoing, to the extent
necessary to comply with the restriction in Section 409A(a)(2)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”) concerning payments to
“specified employees” (as defined in Section 409A of the Code and applicable
regulations thereunder, “Section 409A”) any payment on account of Executive’s
separation from service that would otherwise be due hereunder within six months
after such separation shall nonetheless be delayed until the first business day
of the seventh month following Executive’s date of termination and the first
such payment shall include the cumulative amount of any payments that would have
been paid prior to such date if not for such restriction, together with interest
on such cumulative amount during the period of such restriction at a rate, per
annum, equal to the applicable federal short-term rate (compounded monthly) in
effect under Section 1274(d) of the Code on the Date of Termination.
Notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
Section 7 hereof unless he would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A. The
determination of whether


-10-

--------------------------------------------------------------------------------




and when a separation from service has occurred shall be made in accordance with
the presumptions set forth in Treas. Reg. Section 1.409A‑1(h).
9.    Section 280G. In the event that any payments or benefits otherwise payable
to Executive (1) constitute “parachute payments” within the meaning of Section
280G of the Code, and (2) but for this Section 9, would be subject to the excise
tax imposed by Section 4999 of the Code, then such payments and benefits will be
either (x) delivered in full, or (y) delivered as to such lesser extent that
would result in no portion of such payments and benefits being subject to excise
tax under Section 4999 of the Code, whichever of the foregoing amounts, taking
into account the applicable federal, state and local income and employment taxes
and the excise tax imposed by Section 4999 of the Code (and any equivalent state
or local excise taxes), results in the receipt by Executive on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such payments and benefits may be taxable under Section 4999 of the
Code. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 9 will be made in writing by a
nationally-recognized accounting firm selected by the Company in its discretion
(the “Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 9, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive agree to furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this provision. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this provision. Any reduction in payments and/or
benefits required by this provision will occur in the following order: (1)
reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to Executive;
provided that all amounts or payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that
are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c). In the
event that acceleration of vesting of equity awards subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c) is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant for equity
awards. If two or more equity awards are granted on the same date, each award
will be reduced on a pro-rata basis.
10.    Confidential Information, Ownership of Documents; Non-Competition;
Non-Solicitation.
(a)    Confidential Information. During the Employment Period and thereafter,
Executive shall hold in a fiduciary capacity for the benefit of the Company all
trade secrets and confidential information, knowledge or data relating to the
Company and its businesses and investments, which shall have been obtained by
Executive during Executive’s employment by the Company and which is not
generally available public knowledge (other than by acts by Executive in
violation of this Agreement). Except as may be required or appropriate in
connection with his carrying out his duties under this Agreement, Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or any legal process, any statutory obligation or order of
any court or statutory tribunal of competent jurisdiction, or as is necessary in
connection with any


-11-

--------------------------------------------------------------------------------




adversarial proceeding against the Company (in which case Executive shall use
his reasonable best efforts in cooperating with the Company in obtaining a
protective order against disclosure by a court of competent jurisdiction),
communicate or divulge any such trade secrets, information, knowledge or data to
anyone other than the Company and those designated by the Company or on behalf
of the Company in the furtherance of its business or to perform duties
hereunder. Nothing in the Agreement shall be interpreted or applied to prohibit
Executive from disclosing matters that are protected under any applicable
whistleblower laws, including reporting possible violations of laws or
regulations, or responding to inquiries from, or testifying before, any
governmental agency or self-regulating authority, all without notice to or
consent from the Company. Additionally, Executive is hereby notified that the
immunity provisions in Section 1833 of title 18 of the United States Code
provide that an individual cannot be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made (1) in confidence to federal, state or local government officials, either
directly or indirectly, or to an attorney, and is solely for the purpose of
reporting or investigating a suspected violation of the law, (2) under seal in a
complaint or other document filed in a lawsuit or other proceeding, or (3) to
Executive’s attorney in connection with a lawsuit for retaliation for reporting
a suspected violation of law (and the trade secret may be used in the court
proceedings for such lawsuit) as long as Executive requests to file under seal
any document containing the trade secret and the trade secret is not disclosed
except pursuant to court order.
(b)    Removal of Documents; Rights to Products. Executive may not remove any
records, files, drawings, documents, models, equipment, and the like relating to
the Company’s business from the Company’s premises without its written consent,
unless such removal is in the furtherance of the Company’s business or is in
connection with Executive’s carrying out his duties under this Agreement and, if
so removed, they will be returned to the Company promptly after termination of
Executive’s employment hereunder, or otherwise promptly after removal if such
removal occurs following termination of employment. Executive shall and hereby
does assign to the Company all rights to trade secrets and other products
relating to the Company’s business developed by him alone or in conjunction with
others at any time while employed by the Company. In the event of any conflict
between the provision of this paragraph and of any applicable employee manual or
similar policy of the Company, the provisions of this paragraph will govern.
(c)    Protection of Business. During the Employment Period and until the first
anniversary of the applicable Date of Termination the Executive will not (i)
engage in any Competing Business (as defined below) or pursue or attempt to
develop any project known to Executive and which the Company is pursuing,
developing or attempting to develop as of the Date of Termination (a “Project”),
directly or indirectly, alone, in association with or as a shareholder,
principal, agent, partner, officer, director, employee or consultant of any
other organization, (ii) divert to any entity which is engaged in any business
conducted by the Company any Project, corporate opportunity or any customer of
the Company, or (iii) solicit any officer, employee (other than secretarial
staff) or consultant of any of the Company to leave the employ of the Company.
Notwithstanding the preceding sentence, Executive shall not be prohibited from
owning less than 1% percent of any publicly-traded entity, whether or not such
entity is in competition with the Company. If, at any time, the provisions of
this Section 10(c) shall be determined to be invalid or unenforceable, by reason
of being vague or unreasonable as to duration or scope of activity, this Section
10(c) shall


-12-

--------------------------------------------------------------------------------




be considered divisible and shall become and be immediately amended to only such
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
Executive agrees that this Section 10(c) as so amended shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein. “Competing Business” means any business the primary business of which is
being engaged in by the Company as a principal business of the Date of
Termination (including, without limitation, the development, owning and
operating of commercial or residential real estate in the principal geographical
markets in which the Company operates on the date of termination and the
acquisition and disposition of commercial or residential real estate in those
markets for the purpose of development, owning and operating such real estate).
(d)    Third Party Agreements and Rights. Executive hereby confirms that
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way Executive’s use or disclosure of
information or Executive’s engagement in any business, except for the Severance
Agreement between Executive and Federal Realty Investment Trust dated October 1,
2009, and the Confidentiality Letter between Executive and Federal Realty
Investment Trust dated September 20, 2000, both of which have previously been
disclosed to the Company. Executive represents to the Company that, to the best
of Executive’s knowledge, Executive’s execution of this Agreement, Executive’s
employment with the Company and the performance of Executive’s proposed duties
for the Company will not violate any obligations the Executive may have to any
such previous employer or other party. In Executive’s work for the Company,
Executive will not disclose or make use of any information in violation of any
agreements with or rights of any such previous employer or other party, and
Executive will not bring to the premises of the Company any copies or other
tangible embodiments of non-public information belonging to or obtained from any
such previous employment or other party.
(e)    Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall reasonably cooperate fully with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while Executive was employed by the Company.
Executive’s reasonable cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times. During and after the Executive’s employment,
Executive also shall reasonably cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Executive was employed by the Company. All such
cooperation under this Section 10(e) after the termination of Executive’s
employment shall occur, if reasonably possible, at mutually agreeable times and
places, and shall not unreasonably interfere with Executive’s future employment.
The Company shall also provide Executive with compensation on an hourly basis
calculated at his final Base Salary rate for requested litigation and regulatory
cooperation that occurs after his termination of employment other than time
spent testifying in a deposition or other judicial or arbitral proceeding, and
reimburse Executive for all costs and expenses incurred in connection with his
performance under this Section 10(e), including, without limitation, reasonable
attorneys’ fees and costs; provided that Executive’s right to such compensation
shall not apply to time spent in activities that could


-13-

--------------------------------------------------------------------------------




have been compelled pursuant to a subpoena, including testimony and related
attendance at depositions, hearings or trials. The Company shall pay or
reimburse such costs and expenses within thirty (30) days of Executive’s
submission of invoices and/or receipts to the Company.
(f)    Injunctive Relief. In the event of a breach or threatened breach of this
Section 10, Executive agrees that the Company shall be entitled to injunctive
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, Executive acknowledging that damages would be inadequate and
insufficient.
(g)    Continuing Operation. Except as specifically provided in this Section 10,
the termination of Executive’s employment or of this Agreement shall have no
effect on the continuing operation of this Section 10.
11.    Indemnification.
(a)    The Company agrees that if Executive is made a party to or threatened to
be made a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that
Executive is or was a trustee, director or officer of the Company or is or was
serving at the request of the Company or any subsidiary or either thereof as a
trustee, director, officer, member, employee or agent of another corporation or
a partnership, joint venture, trust or other enterprise, including, without
limitation, service with respect to employee benefit plans, whether or not the
basis of such Proceeding is alleged action in an official capacity as a trustee,
director, officer, member, employee or agent while serving as a trustee,
director, officer, member, employee or agent, Executive shall be indemnified and
held harmless by the Company to the fullest extent authorized by applicable law
(including the advancement of applicable, reasonable legal fees and expenses),
as the same exists or may hereafter be amended, against all expenses incurred or
suffered by Executive in connection therewith, and such indemnification shall
continue as to Executive even if Executive has ceased to be an officer,
director, trustee or agent, or is no longer employed by the Company and shall
inure to the benefit of his heirs, executors and administrators.
(b)    Specific Indemnity regarding Non-Solicitation of FRIT’s Employees. The
Company agrees that if Executive is made a party to or threatened to be made a
party to any Proceeding brought by Federal Realty Investment Trust or its
affiliates (collectively, “FRIT”) alleging that the Executive violated a
contractual or legal duty not to solicit FRIT’s employees, Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
applicable law (including the advancement of applicable, reasonable legal fees
and expenses), as the same exists or may hereafter be amended, against all
Expenses incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if Executive has ceased to
be an officer, director, trustee or agent, or is no longer employed by the
Company and shall inure to the benefit of his heirs, executors and
administrators. For the avoidance of doubt, this specific indemnity applies only
to a claim that Executive violated a legal or contractual obligation not to
solicit employees of FRIT, and shall not apply to any other covenants,
contractual or otherwise, relating to FRIT’s confidential information or any
obligation not to compete with FRIT.


-14-

--------------------------------------------------------------------------------




(c)    Executive will be entitled to coverage under the Company’s trustees’ and
officers’ liability insurance policy on the same terms as for the Company’s
other officers.
12.    Successors; Binding Agreement.
(a)    Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except to a successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company and only on the
condition that the successor assumes all of the Company’s obligations to
Executive under this Agreement.
(b)    Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. If Executive should die following his Date of
Termination while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts unless otherwise provided herein shall be
paid in accordance with the terms of this Agreement to such person or persons so
appointed in writing by Executive, or otherwise to his legal or personal
representatives or estate.
13.    Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:
If to Executive:
Donald T. Briggs
20 Percy Road
Lexington, MA 02421


If to the Company:
Urban Edge Properties
888 Seventh Avenue
New York, New York 10106
Tel: 212-894-7000

Attention: Chief Executive Officer and General Counsel
14.    Resolution of Differences Over Breaches of Agreement. The parties shall
use good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof, first in accordance with the
Company’s internal review procedures, except that this requirement shall not
apply to any claim or dispute under or relating to Section 10 of this Agreement.
If despite their good faith efforts, the parties are unable to resolve such
controversy or claim through the Company’s internal review procedures, then such
controversy or claim shall be resolved by arbitration in Manhattan, New York, in
accordance with the rules then applicable of the American


-15-

--------------------------------------------------------------------------------




Arbitration Association (provided that the Company shall pay the filing fee and
all hearing fees, arbitrator expenses and compensation fees, and administrative
and other fees associated with any such arbitration), and judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. If any contest or dispute shall arise between the Company
and Executive regarding any provision of this Agreement, the Company shall
reimburse Executive for all legal fees and expenses reasonably incurred by
Executive in connection with such contest or dispute, but only if Executive is
successful in respect of substantially all of Executive’s claims brought and
pursued in connection with such contest or dispute. Additionally, the Company
will reimburse Executive for reasonable legal fees and expenses incurred by
Executive in connection with the negotiation and preparation of this Agreement
up to $15,000 as soon as reasonably practicable following the date Executive
submits to the Company redacted invoices from his attorneys, but no later than
December 31, 2018.
15.    Miscellaneous.
(a)    Amendments. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
(b)    Full Settlement. The Company’s obligations to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder will
not (absent fraud or willful misconduct or a termination for Cause) be affected
by any set-offs, counterclaims, recoupment, defense, or other claim, right or
action that the Company may have against Executive or others. After termination
of the Employment Period, in no event will the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts will not be reduced whether or not the Executive obtains other
employment.
(c)    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New York without
regard to its conflicts of law principles.
16.    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, term sheets, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter. Any other prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby terminated and cancelled.
17.    409A Compliance.
(a)    This Agreement is intended to comply with the requirements of
Section 409A. To the extent that any provision in this Agreement is ambiguous as
to its compliance with Section 409A


-16-

--------------------------------------------------------------------------------




or to the extent any provision in this Agreement must be modified to comply with
Section 409A (including, without limitation, Treasury Regulation 1.409A-3(c)),
such provision shall be read, or shall be modified (with the mutual consent of
the parties, which consent shall not be unreasonably withheld), as the case may
be, in such a manner so that all payments due under this Agreement shall be
exempt from or comply with Section 409A. For purposes of Section 409A, each
payment made under this Agreement shall be treated as a separate payment. In no
event may Executive, directly or indirectly, designate the calendar year of
payment.
(b)    All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.
(c)    Executive further acknowledges that any tax liability incurred by
Executive under Section 409A of the Code is solely the responsibility of
Executive.
18.    Representations. Executive represents and warrants to the Company that he
is under no contractual or other binding legal restriction which would prohibit
him from entering into and performing under this Agreement or that would limit
the performance of his duties under this Agreement. Executive has provided the
Company with copies of the Severance Agreement dated October 1, 2009 between
Executive and Federal Realty Investment Trust which contains restrictive
covenants, and the Confidentiality Letter between Executive and Federal Realty
Investment Trust dated September 20, 2000.
19.    Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement income taxes and payroll taxes that are required to
be withheld pursuant to any applicable law or regulation.
20.    Offer Conditions. The terms of the offer set forth herein is conditioned
on the successful completion of a background check, must be accepted on or
before July 30, 2018, and will be deemed to have been withdrawn if Executive’s
executed acceptance of this Agreement is not received by the Company on or
before such date.
21.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic, faxed or PDF copies of such signed counterparts
may be used in lieu of the originals for any purpose.
22.    Authorization. The Company affirms that this Agreement is duly authorized
by all necessary parties.


-17-

--------------------------------------------------------------------------------








[signature page follows]




-18-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


URBAN EDGE PROPERTIES
 
EXECUTIVE
By:
 
 
 
 
Jeffrey Olson
Chief Executive Officer
 
Donald T. Briggs














